Citation Nr: 1416199	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher evaluation than 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.  

2. Entitlement to service connection for sleep apnea (claimed as trouble sleeping).

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for lower back pain.

5. Entitlement to service connection for depression (also claimed as memory loss).

6. Entitlement to service connection for shortness of breath.

7. Entitlement to service connection for bilateral numbness arms.

8. Entitlement to service connection for bilateral numbness legs.

9. Entitlement to service connection for high cholesterol.
10.  Entitlement to service connection for fatty liver.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

14.  Whether new and material evidence has been received to reopen a claim for service connection for chest pain.

15.  Whether new and material evidence has been received to reopen a claim for service connection for dizziness, secondary to hypertension and/or                        service-connected GERD with hiatal hernia.

16.  Entitlement to service connection for right ankle pain (injury). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006, including for a period of time in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran's petition to reopen a claim for service connection for a disability manifested by dizziness is restated to include the theory of a secondary etiological relationship to service-connected gastrointestinal disability. Moreover, whereas the RO's January 2011 Statement of the Case (SOC) ostensibly reopened the previously denied claim for service connection for hypertension, the determination to reopen is with the province of the Board.                See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

An October 2013 Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, the transcript of which is of record.  

Following the decision herein to reopen and award service connection for hypertension, the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the October 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claims for service connection for lower back pain, depression, shortness of breath, bilateral numbness arms, bilateral numbness legs, high cholesterol, and fatty liver, as well as petition to reopen service connection for chest pain.

2. The RO's August 2007 rating decision denied service connection for hypertension, and the Veteran did not appeal therefrom.
3. Additional evidence has been received which relates to an unestablished fact necessary to substantiate this previously denied claim.

4. Hypertension has manifested near continuously since active military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of claims for service connection for lower back pain, depression, shortness of breath, bilateral numbness arms, bilateral numbness legs, high cholesterol, and fatty liver, as well as petition to reopen  service connection for chest pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The August 2007 RO rating decision which denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.104(a), 20.200, 20.201 (2013).

3. New and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a)  (2013).

4. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hypertension. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues Withdrawn From Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013). An appeal may be withdrawn as to any or all issues involved in the appeal         at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In October 2013, the Veteran withdrew his appeal for service connection for lower back pain, depression, shortness of breath, bilateral numbness arms, bilateral numbness legs, high cholesterol, and fatty liver, in addition to petition to reopen service connection for chest pain. There remain    no allegations of errors of fact or law for appellate consideration. Accordingly,                  the Board does not have jurisdiction to review these matters on appeal and they    are dismissed.

Service Connection for Hypertension

Medical records of an ongoing post-service history of hypertension now provide evidence of near continuity of symptomatology since service, thereby substantiating this claim on the element of a causal nexus to service, warranting reopening the claim.  

As to this claim on the merits, the Veteran had elevated blood pressure during service on at least one occasion.  Meanwhile, within less than a year of separation in February 2007 he was diagnosed with hypertension, with several repeat assessments which have continued through to the present time. While it is not clear that hypertension was at a compensable level back then (to warrant presumptive service connection under 38 C.F.R. § 3.307), the magnitude and consistency of findings since February 2007 that confirm hypertension, a recognized "chronic disease" under 38 C.F.R. § 3.309(a), sufficiently demonstrates continuity of symptomatology since active service and establishes a casual relationship thereto. Considering the evidence in its entirety, and resolving reasonable doubt in the Veteran's favor, service connection for hypertension is granted. 





ORDER

The claims for service connection for lower back pain, depression, shortness of breath, bilateral numbness arms, bilateral numbness legs, high cholesterol, and  fatty liver, as well as petition to reopen service connection for chest pain,                   are dismissed.

The claim for service connection for hypertension is reopened, and granted on            the merits.  


REMAND

To resolve the claims remaining, a series of VA Compensation and Pension examinations is required. A more recent examination is directed regarding              service-connected gastrointestinal disability, given that the Veteran last underwent evaluation in April 2010, some four years ago. See Palczewski v. Nicholson,                 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").    

Regarding claims for service connection on appeal, VA examination will elucidate the respective conditions' etiologies and whether service-related. 

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records dated since March 2012. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with                 the Veteran's "Virtual VA" claims folder.

2. Request that the Veteran identify any additional sources of post-service treatment from military medical facilities (or any relevant private practitioner's treatment), and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information for this purpose. Then attempt to obtain corresponding medical records based on his response. 

3. Schedule the Veteran for a VA audiological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then provide a diagnosis confirming, or ruling out the presence of bilateral hearing loss, as that condition is defined under VA law pursuant 38 C.F.R. § 3.385. Provided that bilateral hearing loss is confirmed, then please opine as to whether the diagnosed condition is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's                      in-service noise exposure, taking into consideration his own assertions along with the documented medical history from service.

Further indicate whether the Veteran's previously diagnosed tinnitus is at least as likely as not (50 percent or greater probability) etiologically related to                           the Veteran's in-service noise exposure, again taking into consideration his own assertions along with documented medical history from service.

Please note review and consideration of the prior            April 2010 VA audiological examination report in formulating these opinions.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for an examination with a specialist suitably qualified in sleep disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should opine as to whether the Veteran's diagnosed sleep apnea condition (diagnosed in          October 2009 by sleep study) at least as likely as not   (50 percent or greater probability) was incurred during or is otherwise etiologically related to the Veteran's active military service, taking his assertions into account regarding history of sleep difficulties.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Also schedule the Veteran for a neurological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should confirm that the Veteran still experiences headaches, and provide a pertinent diagnosis.  Provided that a current diagnosis applies, then please opine whether the diagnosed condition at least as likely as not (50 percent or greater probability) was incurred during or is otherwise etiologically related to                         the Veteran's active military service, taking his assertions into account regarding medical history. The examiner should also take into appropriate consideration the significance, if any, of the post-service intercurrent injury consisting of a December 2008 motor vehicle accident.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, readjudicate the claims on appeal, including petition to reopen service connection for dizziness under appropriate theories of entitlement, based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


